EXHIBIT 10.5

[Execution Copy]


AMENDED AND RESTATED INTERCREDITOR AGREEMENT


AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of February 8, 2016 (this
“Intercreditor Agreement” as hereinafter further defined), among Wells Fargo
Bank, National Association, in its capacity as administrative and collateral
agent for the First Lien Secured Parties (in such capacity, “First Lien Agent”
as hereinafter further defined), U.S. Bank National Association, a national
banking association, in its capacity as trustee and collateral agent for the
Second Lien Secured Parties (in such capacity, “Second Lien Agent” as
hereinafter further defined), and, any Person which becomes party hereto
pursuant to a Joinder Agreement, in its capacity as trustee and collateral agent
for the New Convertible Notes Secured Parties (in such capacity, “New
Convertible Notes Collateral Agent” as hereinafter further defined).


W I T N E S S E T H:
WHEREAS, Borrowers (as hereinafter defined) and First Lien Guarantors (as
hereinafter defined) have entered into a secured revolving credit facility with
First Lien Agent and the lenders for whom it is acting as agent as set forth in
the First Lien Loan Agreement (as hereinafter defined) pursuant to which such
lenders have made and from time to time may make loans and provide other
financial accommodations to Borrowers which are guaranteed by First Lien
Guarantors and secured by substantially all of the assets of Borrowers and First
Lien Guarantors;
WHEREAS, the Company and Second Lien Guarantors have entered into (i) an
Indenture (as hereinafter defined) with Second Lien Agent pursuant to which
Borrowers have issued notes that are guaranteed by Second Lien Guarantors and
(ii) a Second Lien Security Agreement (as hereinafter defined) pursuant to which
the notes and obligations under the Indenture are secured by substantially all
of the assets of the Company and Second Lien Guarantors; and
WHEREAS, the Company and New Convertible Notes Guarantors may enter into (i) a
New Convertible Notes Indenture (as hereinafter defined) with New Convertible
Notes Collateral Agent pursuant to which Borrowers will issue notes that are
guaranteed by New Convertible Notes Guarantors and (ii) a New Convertible Notes
Security Agreement (as hereinafter defined) pursuant to which the notes and
obligations under the New Convertible Notes Indenture are secured by
substantially all of the assets of the Company and New Convertible Notes
Guarantors;
WHEREAS, First Lien Agent, First Lien Secured Parties, and Second Lien Secured
Parties desire and the Second Lien Agent is directed by the other Second Lien
Secured Parties to enter into this Intercreditor Agreement to (i) confirm the
relative priority of the security interests of First Lien Agent and Second Lien
Agent in the assets and properties of Borrowers and Guarantors, (ii) provide for
the orderly sharing among them, in accordance with such priorities, of proceeds
of such assets and properties upon any foreclosure thereon or other disposition
thereof and (iii) address related matters.

EX-206-

--------------------------------------------------------------------------------



WHEREAS, First Lien Agent, First Lien Secured Parties, and New Convertible Notes
Secured Parties may desire, and the New Convertible Notes Collateral Agent may
in the future be directed by the other New Convertible Notes Secured Parties to
enter into this Intercreditor Agreement pursuant to a Joinder Agreement, to (i)
confirm the relative priority of the security interests of First Lien Agent and
New Convertible Notes Collateral Agent in the assets and properties of Borrowers
and Guarantors, (ii) provide for the orderly sharing among them, in accordance
with such priorities, of proceeds of such assets and properties upon any
foreclosure thereon or other disposition thereof and (iii) address related
matters.
WHEREAS, First Lien Agent and Second Lien Agent are parties to the Intercreditor
Agreement, dated as of December 15, 2011 (as heretofore amended, supplemented or
otherwise modified, “Existing Intercreditor Agreement”).
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree that the Existing Intercreditor
Agreement shall be (and hereby is) amended and restated as follows:
Section 1.Definitions; Interpretation


1.1Definitions. As used in this Intercreditor Agreement, the following terms
have the meanings specified below:


“Agents” shall mean, collectively, First Lien Agent, Second Lien Agent, and New
Convertible Notes Collateral Agent, sometimes being referred to herein
individually as an “Agent”.
“Asset Sale” shall mean “Asset Sale” as defined in the Indenture.
“Bank Product Agreement” shall mean any agreement for any service or facility
extended to any Grantor or any of its subsidiaries by a First Lien Secured Party
including:  (a) credit cards, (b) debit cards, (c) purchase cards, (d) credit
card, debit card and purchase card processing services, (e) treasury, cash
management or related services (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and the Large Value Transfer System operated by the Canadian
Payments Association for the processing of electronic funds), (f) cash
management, including controlled disbursement, accounts or services, (g) return
items, netting, overdraft and interstate depositary network services or (h)
Hedging Agreements.
“Bank Product Obligations” shall mean and include all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by any Grantor or
any of its subsidiaries to a First Lien Secured Party pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that any
Grantor or any of its subsidiaries is obligated to reimburse to a First Lien
Secured Party as a result of such Person purchasing participations or executing
indemnities or reimbursement obligations with respect to the products provided
to any Grantor or any of its subsidiaries pursuant to the Bank Product
Agreements..

EX-207-

--------------------------------------------------------------------------------



“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.
“Bankruptcy Law” shall mean the (a) Bankruptcy Code, (b) the BIA, (c) the CCAA,
(d) the Winding-up and Restructuring Act (Canada), and (e) any similar Federal,
state, provincial or foreign law for the relief of debtors.
“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), as now and
hereafter in effect, and any successor statute.
“Borrowers” shall mean collectively, the US Borrowers (as defined in the First
Lien Loan Agreement as in effect on the date hereof); sometimes being referred
to herein individually as a “Borrower”.
“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.
“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), as now and
hereafter in effect, and any successor statute.
“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which any First Lien Secured Party or Junior Lien Secured Party at
any time has a Lien, and including, without limitation, all proceeds of such
property and interests in property.
“Company” means A. M. Castle & Co., a corporation organized under the laws of
the State of Maryland.
“DIP Financing” shall have the meaning set forth in Section 6.2(a) hereof.
“Discharge of First Lien Debt” shall mean (a) the termination of the commitments
of the First Lien Lenders and the financing arrangements provided by First Lien
Agent and the other First Lien Lenders to Grantors under the First Lien
Documents, (b) except to the extent otherwise provided in Sections 6.1 and 6.2
hereof, the payment in full in cash of the First Lien Debt (other than the First
Lien Debt described in clause (c) of this definition) and (c) payment in full in
cash of cash collateral, or at First Lien Agent’s option, the delivery to First
Lien Agent of a letter of credit payable to First Lien Agent, in either case as
required under the terms of the First Lien Loan Agreement, in respect of letters
of credit issued under the First Lien Documents (but in no event more than 105%
of the aggregate undrawn face amount thereof), Bank Product Obligations,
continuing obligations of First Lien Agent and First Lien Lenders under control
agreements and other contingent First Lien Debt for which a claim has been
asserted. If after receipt of any payment of, or proceeds of Collateral applied
to the payment of, the First Lien Debt, First Lien Agent or any other First Lien
Secured Party is required to surrender or return such payment or proceeds to any
person pursuant to an order of a court of competent jurisdiction, then the First
Lien Debt intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Intercreditor Agreement shall continue in full
force and effect as if such payment or proceeds had not been received by such
First Lien Agent or other First Lien Secured Party, as the case may be, and no
Discharge of First Lien Debt shall be deemed to have occurred.

EX-208-

--------------------------------------------------------------------------------



“Discharge of First Lien Debt Notice” shall have the meaning set forth in
Section 9.10(b) hereof.
“Discharge of Junior Lien Debt” shall mean (a) either (i) payment in full in
cash of the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding) and premium,
if any, on all Junior Lien Debt or (ii) legal defeasance or covenant defeasance
pursuant to the terms of the applicable Junior Lien Debt Document, (b) payment
in full of all First Lien Debt acquired by each Junior Lien Collateral Agent
and/or each of the Junior Lien Secured Parties as contemplated by Section 7
hereof, and (c) payment in full in cash of all other Junior Lien Debt that is
due and payable at or prior to the time such principal and interest are paid. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, the Junior Lien Debt, any Junior Lien Collateral Agent or any other
Junior Lien Secured Party is required to surrender or return such payment or
proceeds to any person pursuant to an order of a court of competent
jurisdiction, then the Junior Lien Debt intended to be satisfied by such payment
or proceeds shall be reinstated and continue and this Intercreditor Agreement
shall continue in full force and effect as if such payment or proceeds had not
been received by such Junior Lien Collateral Agent or other Junior Lien Secured
Party, as the case may be, and no Discharge of Junior Lien Debt shall be deemed
to have occurred.
“Discharge of Second Lien Debt” shall mean (a) either (i) payment in full in
cash of the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding) and premium,
if any, on all Second Lien Debt or (ii) legal defeasance or covenant defeasance
pursuant to the terms of the applicable Second Lien Debt Document, (b) payment
in full of all First Lien Debt acquired by any Second Lien Agent and/or any of
the Second Lien Secured Parties as contemplated by Section 7  hereof, and (c)
payment in full in cash of all other Second Lien Debt that is due and payable at
or prior to the time such principal and interest are paid. If after receipt of
any payment of, or proceeds of Collateral applied to the payment of, the Second
Lien Debt, any Second Lien Agent or any other Second Lien Secured Party is
required to surrender or return such payment or proceeds to any person pursuant
to an order of a court of competent jurisdiction, then the Second Lien Debt
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Intercreditor Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such Second Lien
Agent or other Second Lien Secured Party, as the case may be, and no Discharge
of Second Lien Debt shall be deemed to have occurred.
“Excess Cash Flow” shall have the meaning set forth in the Indenture as in
effect on the date hereof.

EX-209-

--------------------------------------------------------------------------------



“Excess Claims Permitted Actions” shall have the meaning set forth in Section
3.5(a) hereof.
“Exigent Circumstance” shall have the meaning set forth in Section 7.5 hereof.
“Existing Convertible Notes” means the 7.00% Convertible Senior Notes due 2017
issued by the Company on December 15, 2011.
“First Lien Agent” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors and assigns in its capacity as
administrative and collateral agent pursuant to the First Lien Documents acting
for and on behalf of the other First Lien Secured Parties and any successor or
replacement agent.
“First Lien Borrowing Base” means, as of any date, an amount equal to the sum
of:
(a)85% of the accounts receivable (net of any reserves and allowances for
doubtful accounts in accordance with GAAP) of the Company and its Restricted
Subsidiaries that are not more than 90 days past their due date and that were
entered into in the ordinary course of business on normal payment terms as shown
on the most recent consolidated balance sheet of the Company and its Restricted
Subsidiaries as of the end of the most recently ended fiscal quarter for which
internal financial statements have been made available or received by First Lien
Agent, all in accordance with GAAP; plus


(b)70% of the inventory of the Company and its Restricted Subsidiaries as of the
end of the most recently ended fiscal quarter for which internal financial
statements have been made available or received by First Lien Agent.


“First Lien Debt” shall mean all “Obligations” as such term is defined in the
First Lien Loan Agreement, including, without limitation, obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Grantor to any First Lien Secured Party, including principal, interest, charges,
fees, premiums, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under any of the
First Lien Documents, whether now existing or hereafter arising, whether arising
before, during or after the initial or any renewal term of the First Lien
Documents or after the commencement of any case with respect to any Grantor
under any Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and
including, without limitation, any principal, interest, fees, costs, expenses
and other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in such case or similar proceeding), whether direct or indirect, absolute
or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.


“First Lien Debt Purchase” shall have the meaning set forth in Section 7.2(a)
hereof.
“First Lien Documents” shall mean, collectively, the First Lien Loan Agreement
and all agreements, documents and instruments at any time executed and/or
delivered by any Grantor or any other person to, with or in favor of any First
Lien Secured Party in connection therewith or related thereto, as all of the
foregoing now exist or, subject to any limitations set forth in this
Intercreditor Agreement, may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured (in whole or
in part and including any agreements with, to or in favor of any other lender or
group of lenders that at any time refinances, replaces or succeeds to all or any
portion of the First Lien Debt).

EX-210-

--------------------------------------------------------------------------------





“First Lien Event of Default” shall mean any “Event of Default” as defined in
the First Lien Loan Agreement.
“First Lien Guarantors” shall mean, collectively, (a) Keystone Tube Company,
LLC, a corporation organized under the laws of the state of Delaware, (b) any
other person that at any time after the date hereof becomes a party to a
guarantee in favor of First Lien Agent or the First Lien Lenders in respect of
any of the First Lien Debt and (c) their respective successors and assigns.
“First Lien Lenders” shall mean, collectively, any person party to the First
Lien Documents as lender (and including any other lender or group of lenders
that at any time refinances, replaces or succeeds to all or any portion of the
First Lien Debt or is otherwise party to the First Lien Documents as a lender);
subject to the restrictions set forth in this Intercreditor Agreement; sometimes
being referred to herein individually as a “First Lien Lender”.
“First Lien Loan Agreement” shall mean the Loan and Security Agreement, dated as
of December 15, 2011, by and among Grantors, First Lien Agent and First Lien
Lenders, as amended by Amendment No. 1 to Loan and Security Agreement, dated as
of January 21, 2014, Amendment No. 2 to Loan and Security Agreement, dated as of
December 10, 2014, Amendment No. 3 to Loan and Security Agreement, dated on or
about the date hereof, and as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
“First Lien Secured Parties” shall mean, collectively, (a) First Lien Agent, (b)
the First Lien Lenders, (c) the issuing bank or banks of letters of credit or
similar instruments under the First Lien Loan Agreement, (d) each other person
to whom any of the First Lien Debt (including First Lien Debt constituting Bank
Product Obligations) is owed and (e) the successors, replacements and assigns of
each of the foregoing; sometimes being referred to herein individually as a
“First Lien Secured Party”.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
“Grantors” shall mean, collectively, (a) Borrowers, (b) Guarantors, (c) each
Subsidiary of Borrowers or Guarantors that is organized or formed under the laws
of the United States, any state, territory or commonwealth of the United States
or the District of Columbia that shall have created or purported to create a
Lien on its assets to secure any First Lien Debt or Junior Lien Debt and (d)
their respective successors and assigns; sometimes being referred to herein
individually as a “Grantor”.

EX-211-

--------------------------------------------------------------------------------



“Guarantors” shall mean, collectively, the First Lien Guarantors, the Second
Lien Guarantors and the New Convertible Notes Guarantors; sometimes being
referred to herein individually as a “Guarantor”.
“Hedging Agreement” shall mean an agreement between any Grantor or any of its
subsidiaries and any financial institution that is a rate swap agreement, basis
swap, forward rate agreement, commodity swap, interest rate option, forward
foreign exchange agreement, spot foreign exchange agreement, rate cap agreement
rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any of the foregoing together with all supplements thereto) for the purpose
of protecting against fluctuations in or managing exposure with respect to
interest or exchange rates, currency valuations or commodity prices.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreements.
“Indebtedness” shall mean any “Indebtedness” as defined in the Indenture.
“Indenture” shall mean the Indenture, dated on or about the date hereof, by and
among Grantors and Second Lien Agent, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, interim receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to any of their respective assets, (c) any
proceeding seeking the appointment of any trustee, receiver, interim receiver,
receiver and manager, liquidator, custodian or other insolvency official with
similar powers with respect to such Grantor or any or all of its assets or
properties, (d) any proceedings for liquidation, dissolution or other winding up
of the business of such Grantor, or (e) any assignment or trust mortgage for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.
“Intercreditor Agreement” shall mean this Intercreditor Agreement, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, all in accordance with the terms hereof.
“Joinder Agreement” shall mean a joinder agreement, substantially in the form
attached hereto as Exhibit A pursuant to which the New Convertible Notes
Collateral Agent shall become a party hereto.
“Junior Lien Collateral Agents” shall mean, collectively, Second Lien Agent and
New Convertible Notes Collateral Agent, sometimes being referred to herein
individually as a “Junior Lien Collateral Agent”.
“Junior Lien Debt” means, collectively, the Second Lien Debt and the New
Convertible Notes Debt.

EX-212-

--------------------------------------------------------------------------------



“Junior Lien Default Notice” means a Second Lien Default Notice or a New
Convertible Notes Default Notice.
“Junior Lien Event of Default” means a Second Lien Event of Default or a New
Convertible Notes Event of Default.
“Junior Lien Lender” means a Second Lien Lender or a New Convertible Notes
Lender.
“Junior Lien Non-Payment Default” means a Second Lien Non-Payment Default or a
New Convertible Notes Non-Payment Default.
“Junior Lien Payment Default” means a Second Lien Payment Default or a New
Convertible Notes Payment Default.
“Junior Lien Secured Parties” means, collectively, the Second Lien Secured
Parties and the New Convertible Notes Secured Parties.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), charge, security agreement or transfer intended as security, including
without limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.
“Lien Enforcement Action” shall mean (a) any action by any Secured Party to
foreclose on or otherwise enforce the Lien of such Person in all or a material
portion of the Collateral or exercise any right of repossession, levy,
attachment, setoff or liquidation against all or a material portion of the
Collateral, (b) any action by any Secured Party to take possession of, sell or
otherwise realize (judicially or non judicially) upon all or a material portion
of the Collateral (including, without limitation, by setoff), (c) any action by
any Secured Party to facilitate the possession of, sale of or realization upon
all or a material portion of the Collateral including the solicitation of bids
from third parties to conduct the liquidation of all or any material portion of
the Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, auctioneers or other third parties for the
purpose of valuing, marketing, promoting or selling all or any material portion
of the Collateral, (d) the commencement by any Secured Party of any legal
proceedings against or with respect to all or a material portion of the
Collateral to facilitate the actions described in (a) through (c) above, or (e)
any action to seek or request relief from or modification of the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding in respect of all
or a material portion of the Collateral, or any proceeds thereof. For the
purposes hereof, (i) the notification of account debtors to make payments to
First Lien Lenders or First Lien Agent shall constitute a Lien Enforcement
Action if and only if such action is coupled with an action to take possession
of all or a material portion of the Collateral or the commencement of any legal
proceedings or actions against or with respect to Grantors or all or a material
portion of the Collateral, and (ii) a material portion of the Collateral shall
mean Collateral having a value in excess of $5,000,000.

EX-213-

--------------------------------------------------------------------------------



“New Convertible Notes” means the new Senior Secured Convertible Notes due 2019
to be issued by the Company in exchange for the Existing Convertible Senior
Notes (as defined in the Indenture).
“New Convertible Notes Collateral Agent” shall mean the collateral agent
appointed under the New Convertible Notes Documents.
“New Convertible Notes Debt” shall mean all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Grantor to any
New Convertible Notes Secured Party, including principal, interest, charges,
fees, premiums, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under any of the
New Convertible Notes Documents, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
New Convertible Notes Documents or after the commencement of any case with
respect to any Grantor under any Bankruptcy Law or any other Insolvency or
Liquidation Proceeding (and including, without limitation, any principal,
interest, fees, costs, expenses and other amounts, which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case or similar proceeding),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured.
“New Convertible Notes Default Notice” shall mean a written notice delivered to
Grantors and First Lien Agent by New Convertible Notes Collateral Agent, which
notice describes the applicable New Convertible Notes Event of Default.
“New Convertible Notes Documents” shall mean, collectively, the New Convertible
Notes Indenture, the New Convertible Notes Security Agreement and all
agreements, documents and instruments at any time executed and/or delivered by
any Grantor in connection therewith or related thereto, as all of the foregoing
now exist or, subject to any restrictions set forth herein, may hereafter be
amended, modified, supplemented, extended, renewed, restated, refinanced,
replaced or restructured (in whole or in part and including any agreements with,
to or in favor of any other lender or group of lenders that at any time
refinances, replaces or succeeds to all or any portion of the New Convertible
Notes Debt).
“New Convertible Notes Event of Default” shall mean any “Event of Default” under
the New Convertible Notes Indenture.
“New Convertible Notes Guarantors” collectively, (a) the “Guarantors”, as such
term is defined in the New Convertible Notes Indenture, (b) any other person
that at any time after the date hereof becomes a party to a guarantee in favor
of New Convertible Notes Collateral Agent or the New Convertible Notes Secured
Parties with respect to the New Convertible Notes and (c) their respective
successors and assigns.
“New Convertible Notes Indenture” shall mean the indenture governing the New
Convertible Notes, as amended, supplemented, restated, extended, renewed or
replaced, from time to time, in whole or in part.

EX-214-

--------------------------------------------------------------------------------



“New Convertible Notes Lenders” shall mean, collectively, the “Holders”, as
defined in the New Convertible Notes Indenture (and including any other lender
or group of lenders that at any time refinances, replaces or succeeds to all or
any portion of the New Convertible Notes Debt); sometimes being referred to
herein individually as a “New Convertible Notes Lender”.
“New Convertible Notes Non-Payment Default” shall mean any “Event of Default” as
defined in the New Convertible Notes Documents resulting from anything other
than a New Convertible Notes Payment Default.
“New Convertible Notes Payment Default” shall mean any “Event of Default” as
defined in the New Convertible Notes Documents resulting from the failure of New
Convertible Notes Guarantors to pay, when due, any principal, premium, if any,
interest, fees or other monetary obligations under the New Convertible Notes
Documents.
“New Convertible Notes Secured Parties” shall mean, collectively, (a) New
Convertible Notes Collateral Agent, (b) the holders of the New Convertible
Notes, (c) each other person to whom any of the New Convertible Notes Debt is
owed and (d) the successors, replacements and assigns of each of the foregoing;
sometimes being referred to herein individually as a “New Convertible Notes
Secured Party”.
“New Convertible Notes Security Agreement” shall mean the Security Agreement
entered into by and among Grantors and New Convertible Notes Collateral Agent,
as collateral agent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness, other than Indebtedness under the First Lien
Documents, secured by a Lien on the asset or assets that were the subject of
such Asset Sale and any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP.
“Non-Domestic Subsidiaries” shall mean, individually and collectively, each
Subsidiary of any Borrower or Guarantor that is not organized or formed under
the laws of the United States, any state, territory or commonwealth of the
United States or the District of Columbia.
“Permitted Discretion” shall mean a determination made by the relevant Agent in
the exercise of reasonable (from the perspective of an asset-based secured
lender) business judgment.
“Permitted Junior Lien Action” shall mean, with respect to the Junior Lien Debt
and Junior Lien Documents, any of the following by any Junior Lien Collateral
Agent:

EX-215-

--------------------------------------------------------------------------------





a.initiating, commencing or filing a petition for, or joining with any Person in
initiating, commencing or filing a petition for, any Insolvency or Liquidation
Proceeding;


b.filing a claim, proof of claim or statement of interest with respect to any
Junior Lien Debt in connection with any Insolvency or Liquidation Proceeding;


c.taking any action (not adverse to the priority status of the Liens securing
the First Lien Debt, or the rights of First Lien Agent to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect the Liens
securing any Junior Lien Debt;


d.filing any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims for any of the
Junior Lien Debt, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Intercreditor Agreement;


e.filing any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors arising under any Insolvency or
Liquidation Proceeding or under any applicable non-Bankruptcy Law, in each case
not inconsistent with the terms of this Intercreditor Agreement;


f.taking any action to the extent necessary to prevent the running of any
applicable statute of limitation or similar restriction on claims, or to assert
a compulsory cross-claim or counterclaim against any Grantor;


g.taking any action to seek and obtain specific performance or injunctive relief
to compel a Grantor to comply with (or not violate or breach) an obligation
under any of the Junior Lien Documents, in each case not inconsistent with the
terms of this Intercreditor Agreement;


h.voting on any proposal, plan of arrangement, compromise or reorganization,
filing any proof of claim, making other filings and making any arguments and
motions that are, in each case, not inconsistent with the terms of this
Intercreditor Agreement, with respect to any Junior Lien Debt;


i.making a cash bid on all or any portion of the Collateral up to the amount of
First Lien Debt then outstanding and making a cash or credit bid for the
remainder of the Junior Lien Debt in any foreclosure proceeding or action, to
the extent permitted by applicable law; or


j.inspecting or appraising the Collateral or requesting information or reports
concerning the Collateral pursuant to any of the Junior Lien Documents.


“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.

EX-216-

--------------------------------------------------------------------------------



“Pledged Collateral” shall have the meaning set forth in Section 5.1 hereof.
“PPSA” shall mean the Personal Property Security Act of any province to which
relevant Collateral is subject, and any other applicable federal or provincial
statute (including the Civil Code of Quebec) pertaining to the granting,
perfecting, priority or ranking of Liens or personal property, and any successor
statutes, together with any regulations thereunder, in each case as in effect
from time to time.
“Recovery” shall have the meaning set forth in Section 6.8 hereof.
“Relevant Junior Lien Collateral Agent” shall mean, (i) prior to the Discharge
of Second Lien Debt pursuant to Section 9.10(b)(i) hereof, the Second Lien Agent
and (ii) after the receipt by the First Lien Agent of written notice of the
Discharge of Second Lien Debt pursuant to Section 9.10(b)(i) hereof, the New
Convertible Notes Collateral Agent.
“Reorganization Subordinated Securities” shall mean any debt or equity
securities of any Grantor or any other Person that are distributed to any Junior
Lien Secured Party in respect of the Junior Lien Debt pursuant to a confirmed
plan of reorganization or adjustment and that (a) are subordinated in right of
payment to the First Lien Debt (or any debt or equity securities issued in
substitution of all or any portion of the First Lien Debt) to at least the same
extent as the Junior Lien Debt is subordinated to the First Lien Debt, (b) do
not have the benefit of any obligation of any Person (whether as issuer,
guarantor or otherwise) unless the First Lien Debt has at least the same benefit
of the obligation of such Person, (c) do not have any terms, and are not subject
to or entitled to the benefit of any agreement or instrument that has terms,
that are more burdensome to the issuer of or other obligor on such debt or
equity securities than are the terms of the First Lien Debt, and (d) if secured
by Liens on any assets of any Grantor, such Liens are subordinated to the Liens
of First Lien Agent to at least the same extent as the Liens of Junior Lien
Collateral Agents on the Collateral are subordinated to the Liens of First Lien
Agent on the Collateral.
“Restricted Subsidiary” shall mean any “Restricted Subsidiary” as defined in the
Indenture.
“Retained First Lien Obligations” shall have the meaning set forth in Section
7.2(a) hereof.
“Second Lien Agent” shall mean U.S. Bank National Association, a national
banking association, in its capacity as trustee and collateral agent under the
Second Lien Documents, and also includes any successor, replacement or agent
acting on its behalf as Second Lien Agent for the Second Lien Secured Parties
under the Second Lien Documents.
“Second Lien Debt” shall mean all “Obligations” as such term is defined in the
Indenture, including, without limitation, obligations, liabilities and
indebtedness of every kind, nature and description owing by any Grantor to any
Second Lien Secured Party, including principal, interest, charges, fees,
premiums, indemnities and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under any of the Second Lien
Documents, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Second Lien Documents or
after the commencement of any case with respect to any Grantor under any
Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and including,
without limitation, any principal, interest, fees, costs, expenses and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured.

EX-217-

--------------------------------------------------------------------------------



“Second Lien Default Notice” shall mean a written notice delivered to Grantors
and First Lien Agent by Second Lien Agent, which notice describes the applicable
Second Lien Event of Default.
“Second Lien Documents” shall mean, collectively, the Indenture, the Second Lien
Security Agreement and all agreements, documents and instruments at any time
executed and/or delivered by any Grantor or any other person to, with or in
favor of any Second Lien Secured Party in connection therewith or related
thereto, as all of the foregoing now exist or, subject to any restrictions set
forth in this Intercreditor Agreement, may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any agreements with, to or in favor of any
other lender or group of lenders that at any time refinances, replaces or
succeeds to all or any portion of the Second Lien Debt).
“Second Lien Event of Default” shall mean any “Event of Default” under the
Indenture.
“Second Lien Guarantors” shall mean, collectively, (a) the “Guarantors”, as such
term is defined in the Indenture, (b) any other person that at any time after
the date hereof becomes a party to a guarantee in favor of Second Lien Agent or
the Second Lien Lenders in respect of any of the Second Lien Debt and (c) their
respective successors and assigns.
“Second Lien Lenders” shall mean, collectively, the “Holders”, as defined in the
Indenture (and including any other lender or group of lenders that at any time
refinances, replaces or succeeds to all or any portion of the Second Lien Debt);
sometimes being referred to herein individually as a “Second Lien Lender”.
“Second Lien Non-Payment Default” shall mean any “Event of Default” as defined
in the Second Lien Documents resulting from anything other than a Second Lien
Payment Default.
“Second Lien Payment Default” shall mean any “Event of Default” as defined in
the Second Lien Documents resulting from the failure of Grantors to pay, when
due, any principal, premium, if any, interest, fees or other monetary
obligations under the Second Lien Documents.
“Second Lien Secured Parties” shall mean, collectively, (a) Second Lien Agent,
(b) the Second Lien Lenders, (c) each other person to whom any of the Second
Lien Debt is owed and (d) the successors, replacements and assigns of each of
the foregoing; sometimes being referred to herein individually as a “Second Lien
Secured Party”.

EX-218-

--------------------------------------------------------------------------------



“Second Lien Security Agreement” shall mean the Security Agreement, dated as of
the date hereof, by and among Grantors and Second Lien Agent, as collateral
agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
“Secured Parties” shall mean, collectively, the First Lien Secured Parties and
the Junior Lien Secured Parties; sometimes being referred to herein individually
as a “Secured Party”.
“Standstill Period” shall have the meaning set forth in Section 3.1(a) hereof.
“Subsidiary” shall mean any “Subsidiary” of any Grantor as defined in the First
Lien Loan Agreement.
“Transferring Lenders” shall have the meaning set forth in Section 7.2(b)
hereof.
“Triggering Event” shall mean any of the following: (a) an acceleration of the
maturity of all or any material portion of the First Lien Debt, (b) the exercise
of any Lien Enforcement Action by the First Lien Secured Parties in respect of a
material portion of Collateral, (c) if a First Lien Event of Default exists and
is continuing, First Lien Lenders elect not to make any additional loans or
advances or issue or cause to be issued letters of credit under the First Lien
Documents at a time when there is Global Undrawn Availability (as defined in the
First Lien Documents) to make such loans or advances or issue or cause to be
issued letters of credit under the First Lien Documents, (d) the occurrence of a
Junior Lien Payment Default that remains uncured or unwaived for a period of
thirty (30) days after the receipt by First Lien Agent of a Junior Lien Default
Notice with respect to such Junior Lien Payment Default, or (e) the commencement
of an Insolvency or Liquidation Proceeding by or against any Grantor and the
occurrence of any one or more of the following: (i) the termination or
non-renewal of the First Lien Documents as provided for in any financing order
and/or the termination of obligations of First Lien Lenders to make loans or
advances or issue or cause to be issued letters of credit under the First Lien
Documents, (ii) the entry of an order of the Bankruptcy Court pursuant to
Section 363 of any Bankruptcy Law authorizing the sale of substantially all of
the assets and properties of the Collateral, (iii) the entry of an order of the
Bankruptcy Court pursuant to Section 362 of the Bankruptcy Code vacating the
automatic stay in favor of the First Lien Secured Parties in respect of a
material portion of the Collateral or (iv) the election by First Lien Secured
Parties not to provide DIP Financing to the Grantors.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.
1.2Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, and as to any
Borrower, any Guarantor or any other Grantor shall be deemed to include a
receiver, trustee or debtor-in-possession on behalf of any of such person or on
behalf of any such successor or assign, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Intercreditor Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections shall be construed to refer to
Sections of this Intercreditor Agreement and (e) the words “asset” and

EX-219-

--------------------------------------------------------------------------------



“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


Section 2.Lien Priorities


2.1Acknowledgment of Liens.


a.First Lien Agent, on behalf of itself and each First Lien Secured Party,
hereby acknowledges that (i) Second Lien Agent, acting for and on behalf of the
Second Lien Secured Parties, has been granted Liens upon all of the Collateral
pursuant to the Second Lien Documents to secure the Second Lien Debt and (ii)
New Convertible Notes Collateral Agent, acting for and on behalf of the New
Convertible Notes Secured Parties, may be granted Liens upon all of the
Collateral pursuant to the New Convertible Notes Documents to secure the New
Convertible Notes Debt.


b.Second Lien Agent, on behalf of itself and each Second Lien Secured Party,
hereby acknowledges that (i) First Lien Agent, acting for and on behalf of the
First Lien Secured Parties, has been granted Liens upon all of the Collateral
pursuant to the First Lien Documents to secure the First Lien Debt and (ii) New
Convertible Notes Collateral Agent, acting for and on behalf of the New
Convertible Notes Secured Parties, may be granted Liens upon all of the
Collateral pursuant to the New Convertible Notes Documents to secure the New
Convertible Notes Debt.


c.New Convertible Notes Collateral Agent, on behalf of itself and each New
Convertible Notes Secured Party, hereby acknowledges that (i) First Lien Agent,
acting for and on behalf of the First Lien Secured Parties, has been granted
Liens upon all of the Collateral pursuant to the First Lien Documents to secure
the First Lien Debt and (ii) Second Lien Agent, acting for and on behalf of the
Second Lien Secured Parties, has been granted Liens upon all of the Collateral
pursuant to the Second Lien Documents to secure the Second Lien Debt.


2.2Relative Priorities. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens granted to First Lien Agent or the First
Lien Secured Parties or any Junior Lien Collateral Agent or any Junior Lien
Secured Party and notwithstanding any provision of the UCC, or any applicable
law or any provisions of the First Lien Documents or the Junior Lien Documents
or any other circumstance whatsoever:


a.Each Junior Lien Collateral Agent, for itself and on behalf of the other
Junior Lien Secured Parties for whom it is acting as agent, hereby agrees that:
(A) any Lien on the Collateral securing the First Lien Debt now or hereafter
held by or for the benefit or on behalf of any First Lien Secured Party or any
agent or trustee therefor shall be senior in right, priority, operation, effect
and in all other respects to any Lien on the Collateral securing the Junior Lien
Debt now or hereafter held by or for the benefit or on behalf of any Junior Lien
Secured Party or any agent or trustee therefor; and (B) any Lien on the
Collateral securing any of the Junior Lien Debt now or hereafter held by or for
the benefit or on behalf of any Junior Lien Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any First Lien Debt.

EX-220-

--------------------------------------------------------------------------------





b.All Liens on the Collateral securing any First Lien Debt shall be and remain
senior in all respects and prior to all Liens on the Collateral securing any
Junior Lien Debt for all purposes, whether or not such Liens securing any First
Lien Debt are subordinated to any Lien securing any other obligation of any
Grantor or any other Person.


2.3Prohibition on Contesting Liens. Each of First Lien Agent, for itself and on
behalf of the other First Lien Secured Parties, Second Lien Agent, for itself
and on behalf of the other Second Lien Secured Parties, and New Convertible
Notes Collateral Agent, for itself and on behalf of the other New Convertible
Notes Secured Parties, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or for the benefit or on behalf of any First
Lien Secured Party in any Collateral or by or on behalf of any Junior Lien
Secured Party in any Collateral, as the case may be; provided, that, nothing in
this Intercreditor Agreement shall be construed to prevent or impair the rights
of any First Lien Secured Party or Junior Lien Secured Party to enforce this
Intercreditor Agreement.


2.4No New Liens. So long as the Discharge of First Lien Debt has not occurred,
the parties hereto agree that, after the date hereof, if any Junior Lien Secured
Party shall hold any Lien on any assets of any Grantor securing any Junior Lien
Debt that are not also subject to the first priority Lien of First Lien Agent
under the First Lien Documents (unless as a result of the written waiver by
First Lien Agent of such Lien), such Junior Lien Secured Party, upon demand by
First Lien Agent or such Grantor, will, at First Lien Agent’s option, either
release such Lien or assign it to First Lien Agent as security for the First
Lien Debt or such Grantor shall grant a Lien thereon to First Lien Agent in a
manner and on terms satisfactory to First Lien Agent. To the extent that the
provisions of this Section 2.4 are not complied with for any reason, without
limiting any other right or remedy available to First Lien Agent or any other
First Lien Secured Party, each applicable Junior Lien Collateral Agent agrees,
for itself and on behalf of the other Junior Lien Secured Parties for whom it is
acting, that any amount received by or distributed to any Junior Lien Secured
Party pursuant to or as a result of any Lien granted in contravention of this
Section shall be subject to Section 4 hereof.


2.5Similar Liens and Agreements; Non-Domestic Subsidiaries.


a.The parties hereto agree, subject to the other provisions of this
Intercreditor Agreement, upon request by First Lien Agent or a Junior Lien
Collateral Agent, as the case may be, to advise the other from time to time of
the Collateral for which such party has taken steps to perfect its Liens and to
identify the parties obligated under the First Lien Documents or the Junior Lien
Documents, as the case may be.

EX-221-

--------------------------------------------------------------------------------





b.The parties acknowledge that (i) the First Lien Agent may be granted Liens
upon assets of Non-Domestic Subsidiaries as security for the First Lien Debt,
(ii) for the purposes of this Intercreditor Agreement, the definition of
Collateral shall not include such assets, and (iii) for the purposes of this
Intercreditor Agreement, the definition of Grantors shall not include any
Non-Domestic Subsidiaries.


Section 3.Enforcement


3.1Exercise of Rights and Remedies. Each Junior Lien Collateral Agent, for
itself and on behalf of the other Junior Lien Secured Parties for whom it is
acting as agent:


a.will not, so long as the Discharge of First Lien Debt has not occurred,
enforce or exercise, or seek to enforce or exercise, any rights or remedies
(including any right of setoff or notification of account debtors) with respect
to any Collateral (including the enforcement of any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which any Junior Lien Collateral Agent or
any other Junior Lien Secured Party is a party) or commence or join with any
Person (other than First Lien Agent) in commencing, or filing a petition for,
any action or proceeding with respect to such rights or remedies (including any
such enforcement or exercise in any foreclosure action or proceeding or any
Insolvency or Liquidation Proceeding); provided, that, subject at all times to
the provisions of Section 4 of this Intercreditor Agreement, each Junior Lien
Collateral Agent may enforce or exercise any or all such rights and remedies, or
commence or petition for any such action or proceeding, after a period ending
(i) with respect to any Junior Lien Non-Payment Default, the date which is one
hundred eighty (180) days after the receipt by First Lien Agent of a Junior Lien
Default Notice from any Junior Lien Collateral Agent declaring, in writing, the
occurrence of such Junior Lien Non-Payment Default or (ii) with respect to any
Junior Lien Payment Default, the date which is one hundred twenty (120) days
after the receipt by First Lien Agent of a Junior Lien Default Notice from such
Junior Lien Collateral Agent declaring, in writing, the occurrence of such
Junior Lien Payment Default (the “Standstill Period”); provided, that, as of the
expiration of the Standstill Period, the applicable Junior Lien Event of Default
that was the subject of the Junior Lien Default Notice received by First Lien
Agent which commenced the applicable Standstill Period remains uncured,
unremedied or unwaived as of the expiration of the Standstill Period; provided,
further, however, that, notwithstanding the expiration of the Standstill Period
or anything herein to the contrary, in no event shall any Junior Lien Collateral
Agent or any other Junior Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence or petition for any such
action or proceeding (including the taking such enforcement or exercise in any
foreclosure action or proceeding or any Insolvency or Liquidation Proceeding),
if First Lien Agent or any other First Lien Secured Party shall have commenced,
prior to the expiration of the Standstill Period, a Lien Enforcement Action and
shall be pursuing the same in good faith (including, without limitation, any of
the following, if undertaken and pursued to consummate the sale of such
Collateral within a commercially reasonable time: solicitation of bids from
third parties to conduct the liquidation of all or any material portion of the
Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, auctioneers or other third parties for the
purpose of valuing, marketing, promoting or selling all or any material portion
of the Collateral, the notification of account debtors to make payments to First
Lien Agent or its agents, the initiation of any action to take possession of all
or any material portion of the Collateral or the commencement of any legal
proceedings or actions against or with respect to all or any material portion of
the Collateral);

EX-222-

--------------------------------------------------------------------------------





b.will not contest, protest or object to any Lien Enforcement Action brought by
First Lien Agent or any other First Lien Secured Party, or any other enforcement
or exercise by any First Lien Secured Party of any rights or remedies relating
to the Collateral under the First Lien Documents or otherwise, so long as the
Liens of such Junior Lien Collateral Agent attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.2 and such actions or
proceedings are being pursued in good faith;


c.will not object to the forbearance by First Lien Agent or the other First Lien
Secured Parties from commencing or pursuing any Lien Enforcement Action or any
other enforcement or exercise of any rights or remedies with respect to any of
the Collateral;


d.will not, so long as the Discharge of First Lien Debt has not occurred and
except for actions permitted under Sections 3.1(a) above, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or remedy (including any right of
setoff) with respect to any Collateral or in connection with any insurance
policy award or any condemnation award (or deed in lieu of condemnation);


e.will not take any action that would, or could reasonably be expected to,
hinder, in any manner, any exercise of remedies under the First Lien Documents,
including any sale or other disposition of any Collateral, whether by
foreclosure or otherwise and acknowledges and agrees that no covenant, agreement
or restriction contained in any Junior Lien Document shall be deemed to restrict
in any way the rights and remedies of First Lien Agent or the other First Lien
Secured Parties with respect to the Collateral as set forth in this
Intercreditor Agreement and the First Lien Documents;


f.will not object to the manner in which First Lien Agent or any other First
Lien Secured Party may seek to enforce or collect the First Lien Debt or the
Liens of such First Lien Secured Party, regardless of whether any action or
failure to act by or on behalf of First Lien Agent or any other First Lien
Secured Party is, or could be, adverse to the interests of the Junior Lien
Secured Parties, and will not assert, and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any other rights a junior secured creditor may have under applicable law with
respect to the matters described in this clause (f); provided, that, at all
times First Lien Agent is acting in good faith; and


g.will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question the validity or enforceability of any First
Lien Debt or any Lien of First Lien Agent or this Intercreditor Agreement, or
the validity or enforceability of the priorities, rights or obligations
established by this Intercreditor Agreement.
 

EX-223-

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary set forth in this Section 3.1 or
elsewhere in this Intercreditor Agreement, the Junior Lien Secured Parties shall
at all times be permitted to take any Permitted Junior Lien Action against any
Grantor.
3.2Rights As Unsecured Creditors. To the extent not inconsistent with, or
otherwise prohibited by, the terms of this Intercreditor Agreement, each Junior
Lien Collateral Agent and the other Junior Lien Secured Parties may exercise
rights and remedies as an unsecured creditor against any Grantor in accordance
with the terms of the Junior Lien Documents and applicable law. For purposes
hereof, the rights of an unsecured creditor do not include a creditor that holds
a judgment Lien. Nothing in this Intercreditor Agreement shall prohibit the
receipt by any Junior Lien Collateral Agent or any other Junior Lien Secured
Parties of the required payments of interest, principal, fees and premium, if
any, so long as such receipt is not the direct or indirect result of the
exercise by a Junior Lien Collateral Agent or any other Junior Lien Secured
Party of foreclosure rights or other remedies as a secured creditor or
enforcement in contravention of this Intercreditor Agreement of any Lien held by
any of them or any other act in contravention of this Intercreditor Agreement.


3.3Release of Junior Liens.


a.If in connection with any sale, lease, license, exchange, transfer or other
disposition of any Collateral permitted under the terms of the First Lien
Documents (whether or not an event of default or equivalent event thereunder,
and as defined therein, has occurred and is continuing) or consented to or
approved by First Lien Agent or in connection with the exercise of First Lien
Agent’s remedies in respect of the Collateral provided for in Section 3.1
(provided, that, after giving effect to the release, the Net Proceeds of any
such sale, lease, license, exchange, transfer or other disposition are applied
in accordance with Section 4.1(a)), First Lien Agent, for itself or on behalf of
any of the other First Lien Secured Parties, releases any of its Liens on any
part of the Collateral, then effective upon the consummation of such sale,
lease, license, exchange, transfer or other disposition:


i.the Liens, if any, of each Junior Lien Collateral Agent, for itself or for the
benefit of the Junior Lien Secured Parties for whom it is acting as agent, on
such Collateral shall be automatically, unconditionally and simultaneously
released to the same extent as the release of First Lien Agent’s Lien,


ii.each Junior Lien Collateral Agent, for itself or on behalf of the other
Junior Lien Secured Parties for whom it is acting as agent, shall promptly upon
the request of First Lien Agent execute and deliver such release documents and
confirmations of the authorization to file UCC amendments and terminations or
PPSA discharges or financing change statements provided for herein, as
applicable, in each case as First Lien Agent may require in its Permitted
Discretion in connection with such sale or other disposition by First Lien
Agent, First Lien Agent’s agents or any Grantor with the consent of First Lien
Agent to evidence and effectuate such termination and release; provided, that,
any such release, UCC amendment or termination or PPSA discharges or financing
change statements by any Junior Lien Collateral Agent shall not extend to or
otherwise affect any of the rights, if any, of Junior Lien Collateral Agents to
the proceeds from any such sale or other disposition of Collateral,

EX-224-

--------------------------------------------------------------------------------





iii.each Junior Lien Collateral Agent, for itself or on behalf of the other
Junior Lien Secured Parties for whom it is acting as agent, shall be deemed to
have authorized First Lien Agent to file UCC amendments and terminations
covering the Collateral so sold or otherwise disposed of as to UCC financing
statements between any Grantor and each Junior Lien Collateral Agent or any
other Junior Lien Secured Party (in the case of Collateral subject to the UCC)
to evidence such release and termination, and


iv.each Junior Lien Collateral Agent, for itself or on behalf of the other
Junior Lien Secured Parties for whom it is acting as agent, shall be deemed to
have consented under the applicable Junior Lien Documents to such sale, lease,
license, exchange, transfer or other disposition to the same extent as the
consent of First Lien Agent and the other First Lien Secured Parties.


b.Until the Discharge of First Lien Debt has occurred, each Junior Lien
Collateral Agent, for itself and on behalf of the other Junior Lien Secured
Parties for whom it is acting as agent, hereby irrevocably constitutes and
appoints First Lien Agent and any officer or agent of First Lien Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each such Junior Lien
Collateral Agent or such holder or in First Lien Agent’s own name, from time to
time in First Lien Agent’s discretion, for the limited purpose of carrying out
the terms of this Section 3.3, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Section 3.3, including any
termination statements, endorsements or other instruments of transfer or
release. The power of attorney granted herein is a power coupled with an
interest, shall survive the legal incapacity of each Junior Lien Collateral
Agent and extends to the successors of each Junior Lien Collateral Agent.
Nothing contained in this Intercreditor Agreement shall be construed to modify
the obligation of First Lien Agent to act in a commercially reasonable manner in
the exercise of its rights to sell, lease, license, exchange, transfer or
otherwise dispose of any Collateral.


3.4Insurance and Condemnation Awards. So long as the Discharge of First Lien
Debt has not occurred, First Lien Agent and the other First Lien Secured Parties
shall have the sole and exclusive right, subject to the rights of Grantors under
the First Lien Documents, to settle and adjust claims in respect of Collateral
under policies of insurance and to approve any award granted in any condemnation
or similar proceeding, or any deed in lieu of condemnation in respect of the
Collateral. So long as the Discharge of First Lien Debt has not occurred, all
proceeds of any such policy and any such award, or any payments with respect to
a deed in lieu of condemnation, shall be applied in accordance with Section
4.1(a). Until the Discharge of First Lien Debt, if any Junior Lien Collateral
Agent or any other Junior Lien Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment, it shall pay
such proceeds over to First Lien Agent in accordance with the terms of Section
4.2.


Section 4.Payments


4.1Application of Proceeds.


a.So long as the Discharge of First Lien Debt has not occurred, the Collateral
or proceeds thereof received in connection with the sale or other disposition
of, or collection on, such Collateral upon the exercise of remedies (including
without limitation in connection with an Insolvency or Liquidation Proceeding),
shall be applied in the following order of priority:

EX-225-

--------------------------------------------------------------------------------





i.first, to the First Lien Debt and for cash collateral as required under the
First Lien Documents, and in such order as specified in the relevant First Lien
Documents until the Discharge of First Lien Debt has occurred;


ii.second, to the Junior Lien Debt in such order as specified in the relevant
Junior Lien Documents until the Discharge of Junior Lien Debt has occurred; and


iii.third, to the applicable Grantor or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.


b.After the Discharge of First Lien Debt, so long as the Discharge of Junior
Lien Debt has not occurred, to the extent permitted under applicable law and
without risk of legal liability to First Lien Agent or any other First Lien
Secured Party, First Lien Agent shall deliver to the Relevant Second Lien Agent
(for the benefit of the Junior Lien Secured Parties), without representation or
recourse, any proceeds of Collateral held by it at such time in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. After the Discharge of First Lien Debt, so
long as the Discharge of Junior Lien Debt has not occurred, the Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies (including
without limitation in connection with an Insolvency or Liquidation Proceeding),
shall be applied in the following order of priority:


i.first, to the Junior Lien Debt in such order as specified in the relevant
Junior Lien Documents until the Discharge of Junior Lien Debt has occurred; and


ii.second, to the applicable Grantor or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.


c.The foregoing provisions of this Intercreditor Agreement are intended solely
to govern the respective Lien priorities as among Second Lien Agent, the New
Convertible Notes Collateral Agent and First Lien Agent and shall not impose on
First Lien Agent or any other First Lien Secured Party any obligations in
respect of the disposition of proceeds of foreclosure on any Collateral which
would conflict with prior perfected claims therein in favor of any other person
or any order or decree of any court or other governmental authority or any
applicable law.


4.2Payments Over.


a.So long as the Discharge of First Lien Debt has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, each Junior Lien Collateral Agent agrees, for itself and on behalf of
the other Junior Lien Secured Parties for whom it is acting as agent, that any
Collateral or proceeds thereof or payment with respect thereto received by any
Junior Lien Collateral Agent or any other Junior Lien Secured Party (including
any right of set-off) with respect to the Collateral, and including in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), shall be segregated and held in trust and promptly
transferred or paid over to First Lien Agent for the benefit of the First Lien
Secured Parties in the same form as received, with any necessary endorsements or
assignments or as a court of competent jurisdiction may otherwise direct. First
Lien Agent is hereby authorized to make any such endorsements or assignments as
agent for each Junior Lien Collateral Agent. This authorization is coupled with
an interest and is irrevocable.

EX-226-

--------------------------------------------------------------------------------





b.So long as the Discharge of First Lien Debt has occurred and the Discharge of
Junior Lien Debt has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, the First Lien Agent
agrees that any Collateral or proceeds thereof or payment with respect thereto
received by First Lien Agent (including any right of set-off) with respect to
the Collateral, and including in connection with any insurance policy claim or
any condemnation award (or deed in lieu of condemnation), shall be segregated
and held in trust and promptly transferred or paid over to the Relevant Junior
Lien Collateral Agent for the benefit of the Junior Lien Secured Parties for
whom it is acting as agent in the same form as received, with any necessary
endorsements or assignments or as a court of competent jurisdiction may
otherwise direct. The Relevant Junior Lien Collateral Agent is hereby authorized
to make any such endorsements or assignments as agent for such holders. This
authorization is coupled with an interest and is irrevocable.


Section 5.Bailee for Perfection


5.1Each Agent as Bailee.


a.Each Agent agrees to hold any Collateral that can be perfected by the
possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of such Agent, or of agents or bailees of such
Agent (such Collateral being referred to herein as the “Pledged Collateral”) as
bailee and agent for and on behalf of the other Agents solely for the purpose of
perfecting the Lien granted to the other Agents in such Pledged Collateral
(including, but not limited to, any securities or any deposit accounts or
securities accounts, if any) pursuant to the First Lien Documents or Junior Lien
Documents, as applicable, subject to the terms and conditions of this Section 5.


b.Until the Discharge of First Lien Debt has occurred, First Lien Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
First Lien Documents as if the Liens of Junior Lien Collateral Agents under the
Junior Lien Documents did not exist. Until the Discharge of First Lien Debt has
occurred, the rights of each Junior Lien Collateral Agent shall at all times be
subject to the terms of this Intercreditor Agreement and to First Lien Agent’s
rights under the First Lien Documents. After the date that any Junior Lien
Collateral Agent receives a Discharge of First Lien Debt Notice, and until the
Discharge of Junior Lien Debt has occurred, the Relevant Junior Lien Collateral
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Junior Lien Documents. From and after the date that any Junior
Lien Collateral Agent receives a Discharge of First Lien Debt Notice, the rights
of any First Lien Secured Party shall be subject to the terms of this
Intercreditor Agreement and to each Junior Lien Collateral Agent’s rights under
the Junior Lien Documents.

EX-227-

--------------------------------------------------------------------------------





c.Each Agent shall have no obligation whatsoever to any other Agent or any other
Secured Party to assure that the Pledged Collateral is genuine or owned by any
of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5. The duties or responsibilities of each
Agent under this Section 5 shall be limited solely to holding the Pledged
Collateral as bailee and agent for and on behalf of the other Agents for
purposes of perfecting the Lien held by the other Agents.


d.Each Agent shall not have by reason of the First Lien Documents, the Second
Lien Documents, the New Convertible Notes Documents or this Intercreditor
Agreement or any other document a fiduciary relationship in respect of the other
Agents or any of the other Secured Parties and shall not have any liability to
the other Agents or any other Secured Party in connection with its holding the
Pledged Collateral, other than for its gross negligence or willful misconduct as
determined by a final, non-appealable order of a court of competent
jurisdiction.


5.2Transfer of Pledged Collateral. Upon the Discharge of First Lien Debt, to the
extent permitted under applicable law, First Lien Agent shall, without recourse
or warranty, transfer the possession and control of the Pledged Collateral, if
any, then in its possession or control to the Relevant Junior Lien Collateral
Agent (for the benefit of the Junior Lien Secured Parties), except in the event
and to the extent (a) First Lien Agent or any other First Lien Secured Party has
retained or otherwise acquired such Collateral (i) in full or partial
satisfaction of any of the First Lien Debt, or (ii) as cash collateral as
contemplated under clause (c) of the definition of “Discharge of First Lien
Debt”, (b) such Collateral is sold or otherwise disposed of by First Lien Agent
or any other First Lien Secured Party or by a Grantor as provided herein or (c)
it is otherwise required by any order of any court or other governmental
authority or applicable law or would result in the risk of liability of First
Lien Agent or any First Lien Secured Party to any third party. The foregoing
provision shall not impose on First Lien Agent or any other First Lien Secured
Party any obligations which would conflict with prior perfected claims therein
in favor of any other person or any order or decree of any court or other
governmental authority or any applicable law. In connection with any transfer
described herein to the Relevant Junior Lien Collateral Agent, First Lien Agent
agrees to take reasonable actions in its power (with all costs and expenses in
connection therewith to be for the account of and to be paid by Grantors) as
shall be reasonably requested by the Relevant Junior Lien Collateral Agent to
permit the Relevant Junior Lien Collateral Agent to obtain, for the benefit of
the Junior Lien Secured Parties for whom it is acting as agent, a first priority
Lien in the Pledged Collateral.


Section 6.Insolvency or Liquidation Proceedings


6.1General Applicability. This Intercreditor Agreement shall be applicable both
before and after the institution of any Insolvency or Liquidation Proceeding
involving Borrowers or any other Grantor, including, without limitation, the
filing or application of any petition by or against any Borrower or any other
Grantor under the Bankruptcy Code or under any other Bankruptcy Law and all
converted or subsequent cases in respect thereof, and all references herein to
Borrowers or any Grantor shall be deemed to apply to the trustee for Borrowers
or such Grantor and Borrowers or such Grantor as debtor-in-possession. The
relative rights of the First Lien Secured Parties and the Junior Lien Secured
Parties in or to any distributions from or in respect of any Collateral or
proceeds of Collateral shall continue after the institution of any Insolvency or
Liquidation Proceeding involving Borrowers or any other Grantor, including,
without limitation, the filing or application of any petition by or against
Borrowers or any other Grantor under the Bankruptcy Code or under any other
Bankruptcy Law and all converted cases and subsequent cases, on the same basis
as prior to the date of such institution, subject to any court order approving
the financing of, or use of cash collateral by, Borrowers or any other Grantor
as debtor-in-possession, or any other court order affecting the rights and
interests of the parties hereto not in conflict with this Intercreditor
Agreement.

EX-228-

--------------------------------------------------------------------------------



This Intercreditor Agreement shall constitute a Subordination Agreement for the
purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable in
any Insolvency or Liquidation Proceeding in accordance with its terms.


6.2Bankruptcy Financing. If any Grantor becomes subject to any Insolvency or
Liquidation Proceeding, until the Discharge of First Lien Debt has occurred,
each Junior Lien Collateral Agent, for itself and on behalf of the other Junior
Lien Secured Parties for whom it is acting as agent, agrees that:


a.such Junior Lien Secured Parties will raise no objection to, nor support any
other Person objecting to, and will be deemed to have consented to, the use of
any Collateral constituting cash collateral under Section 363 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law or any
post-petition or post-filing financing, provided by any First Lien Secured Party
under Section 364 of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law or pursuant to an order granted in any Insolvency or
Liquidation Proceeding granting a priority debtor-in-possession or interim
financing charge (a “DIP Financing”), will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 6.4 below and
will subordinate (and will be deemed hereunder to have subordinated) the Liens
granted to such Junior Lien Secured Parties to such DIP Financing on the same
terms as such Liens are subordinated to the Liens granted to First Lien Agent
hereunder (and such subordination will not alter in any manner the terms of this
Intercreditor Agreement), to any adequate protection provided to the First Lien
Secured Parties and to any “carve out” agreed to by First Lien Agent; provided,
that:


i.First Lien Agent does not oppose or object to such use of cash collateral or
DIP Financing,


ii.the DIP Financing is treated as First Lien Debt hereunder,


iii.the Liens granted to the First Lien Secured Parties in connection with such
DIP Financing are subject to this Intercreditor Agreement and considered to be
Liens of First Lien Agent for purposes hereof,


iv.such Junior Lien Collateral Agent retains a Lien on the Collateral (including
proceeds thereof) with the same priority as existed prior to such Insolvency or
Liquidation Proceeding (except to the extent of any “carve out” agreed to by
First Lien Agent),

EX-229-

--------------------------------------------------------------------------------





v.such Junior Lien Collateral Agent receives replacement Liens on all
post-petition or post-filing assets of any Grantor in which any of First Lien
Agent obtains a replacement Lien, or which secure the DIP Financing, with the
same priority relative to the Liens of First Lien Agent as existed prior to such
Insolvency or Liquidation Proceeding, and


vi.such Junior Lien Secured Parties may oppose or object to such use of Cash
Collateral or DIP Financing on the same bases as an unsecured creditor, so long
as such opposition or objection is not based on the Junior Lien Secured Parties’
status as secured creditors and in connection with such opposition or objection,
the Junior Lien Secured Parties affirmatively state that such Junior Lien
Secured Parties are undersecured secured creditors; and


b.no such Junior Lien Secured Party shall, directly or indirectly, provide, or
seek to provide, DIP Financing secured by Liens equal or senior in priority to
the Liens on the Collateral of First Lien Agent, without the prior written
consent of First Lien Agent.


6.3Relief from the Automatic Stay. Each Junior Lien Collateral Agent, for itself
and on behalf of the other Junior Lien Secured Parties for whom it is acting as
agent, agrees that, so long as the Discharge of First Lien Debt has not
occurred, no such Junior Lien Secured Parties shall, without the prior written
consent of First Lien Agent, seek or request relief from or modification of the
automatic stay or any other stay proceedings in any Insolvency or Liquidation
Proceeding in respect of any part of the Collateral, any proceeds thereof or any
Lien securing any of the Junior Lien Debt.


6.4Adequate Protection.


a.Each Junior Lien Collateral Agent, on behalf of itself and the other Junior
Lien Secured Parties for whom it is acting as agent, agrees that none of them
shall object, contest, or support any other Person objecting to or contesting,
(i) any request by First Lien Agent or any of the other First Lien Secured
Parties for adequate protection or any adequate protection provided to First
Lien Agent or other First Lien Secured Parties or (ii) any objection by First
Lien Agent or any of the other First Lien Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or (iii)
the payment of interest, fees, expenses or other amounts to First Lien Agent or
any other First Lien Secured Party under Section 506(b) or 506(c) of the
Bankruptcy Code or under any comparable provision of any other Bankruptcy Law.


b.Each Junior Lien Collateral Agent, on behalf of itself and the other Junior
Lien Secured Parties for whom it is acting as agent, agrees that none of them
shall seek or accept adequate protection without the prior written consent of
First Lien Agent; except, that, such Junior Lien Collateral Agent, for itself or
on behalf of the other Junior Lien Secured Parties for whom it is acting as
agent, shall be permitted (i) to obtain adequate protection in the form of the
benefit of additional or replacement Liens on the Collateral (including proceeds
thereof arising after the commencement of any Insolvency or Liquidation
Proceeding), or additional or replacement collateral to secure the Junior Lien
Debt, in connection with any DIP Financing or use of cash collateral as provided
for in Section 6.2 above, or in connection with any such adequate protection
obtained by First Lien Agent and the other First Lien Secured Parties, as long
as in each case, First Lien Agent is also granted such additional or replacement
Liens or additional or replacement collateral and such Liens of such Junior Lien
Collateral Agent or such other Junior Lien Secured Party are subordinated to the
Liens securing the First Lien Debt to the same extent as the Liens of such
Junior Lien Collateral Agent and such other Junior Lien Secured Parties on the
Collateral are subordinated to the Liens of First Lien Agent

EX-230-

--------------------------------------------------------------------------------



and the other First Lien Secured Parties hereunder and (ii) to obtain adequate
protection in the form of reports, notices, inspection rights and similar forms
of adequate protection to the extent granted to First Lien Agent.
  
6.5Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of any reorganized Grantor secured by Liens upon any property
of such reorganized Grantor are distributed, pursuant to a proposal or plan of
compromise, arrangement or reorganization, on account of both the First Lien
Debt and any Junior Lien Debt, then, to the extent the debt obligations
distributed on account of the First Lien Debt and on account of the Junior Lien
Debt are secured by Liens upon the same assets or property, the provisions of
this Intercreditor Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.


6.6Separate Classes. Each of the parties hereto irrevocably acknowledges and
agrees that (a) the claims and interests of each of the First Lien Secured
Parties, the Second Lien Secured Parties and the New Convertible Notes Secured
Parties are not (and will not be) “substantially similar” within the meaning of
Section 1122 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law, (b) the grants of the Liens to secure the First Lien Debt, the
grants of the Liens to secure the Second Lien Debt, the grants of the Liens to
secure the New Convertible Notes Debt constitute (or will constitute) three
separate and distinct grants of Liens, (c) the rights of the First Lien Secured
Parties in the Collateral, the rights of the Second Lien Secured Parties in the
Collateral and the rights of the New Convertible Notes Secured Parties in the
Collateral are each fundamentally different from each other and (d) as a result
of the foregoing, among other things, the First Lien Debt, the Second Lien Debt
and the New Convertible Notes Debt must be separately classified in any proposal
or plan of compromise, arrangement or reorganization proposed or adopted in any
Insolvency or Liquidation Proceeding.


6.7Asset Dispositions. Until the Discharge of First Lien Debt has occurred, the
Junior Lien Secured Parties shall consent and not otherwise object to a sale or
other disposition of any Collateral under the Bankruptcy Code, including
Sections 363, 365 and 1129 or under any comparable provision of any other
Bankruptcy Law, free and clear of any Liens thereon securing Junior Lien Debt
(and including any motion for bid or other procedures relating to such sale or
disposition), if the First Lien Secured Parties have consented to such sale or
other disposition (or such procedures) so long as the net cash proceeds are
applied in accordance with Section 4.1(a). Nothing in this Section 6.7 shall
preclude any Secured Party from seeking to be the purchaser, assignee or other
transferee of any Collateral in connection with any such sale or other
disposition of Collateral under any Bankruptcy Law. The Junior Lien Secured
Parties agree that the First Lien Secured Parties shall have the right to credit
bid under Section 363(k) of the Bankruptcy Code or under any comparable
provision of any other Bankruptcy Law with respect to, or otherwise object to
any such sale or other disposition of, the Collateral.

EX-231-

--------------------------------------------------------------------------------





6.8Preference Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount (a “Recovery”), then the First Lien Debt
shall be reinstated to the extent of such Recovery and the First Lien Secured
Parties shall be entitled to a Discharge of First Lien Debt with respect to all
such recovered amounts. If this Intercreditor Agreement shall have been
terminated prior to such Recovery, this Intercreditor Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.


6.9Certain Waivers as to Section 1111(b)(2) of Bankruptcy Code. Each Junior Lien
Collateral Agent, for itself and on behalf of the other Junior Lien Secured
Parties for whom it is acting as agent, waives any claim any Junior Lien Secured
Party may hereafter have against any First Lien Secured Party arising out of the
election by any First Lien Secured Party of the application of Section
1111(b)(2) of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law. First Lien Agent, for itself and on behalf of the other First
Lien Secured Parties, waives any claim any First Lien Secured Party may
hereafter have against any such Junior Lien Secured Party arising out of the
election by any such Junior Lien Secured Party of the application of Section
1111(b)(2) of the Bankruptcy Code or any comparable provision of any other
Bankruptcy Law.


6.10No Challenges to Claims. Each Junior Lien Collateral Agent, for itself and
on behalf of the other Junior Lien Secured Parties for whom it is acting as
agent, agrees that no such Junior Lien Secured Parties shall oppose or seek to
challenge any claim by any First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of any First Lien Debt, including those
consisting of post-petition interest, fees or expenses. First Lien Agent, for
itself and on behalf of the other First Lien Secured Parties, agrees that no
First Lien Secured Party shall oppose or seek to challenge any claim by any
Junior Lien Secured Parties for allowance in any Insolvency or Liquidation
Proceeding of any Junior Lien Debt, including those consisting of post-petition
interest, fees or expenses.


6.11Other Bankruptcy Laws. In the event that an Insolvency or Liquidation
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Bankruptcy Law other than the Bankruptcy Code, each reference in
this Intercreditor Agreement to a section of the Bankruptcy Code shall be deemed
to refer to the substantially similar or corresponding provision of the
Bankruptcy Law applicable to such Insolvency or Liquidation Proceeding, or in
the absence of any specific similar or corresponding provision of the Bankruptcy
Law, such other general Bankruptcy Law as may be applied in order to achieve
substantially the same result as would be achieved under each applicable section
of the Bankruptcy Code.


Section 7.Junior Lien Secured Parties’ Purchase Option


7.1Exercise of Option. At any time following the occurrence and during the
continuance of a Triggering Event, the Junior Lien Secured Parties shall have
the option at any time within sixty (60) days of such Triggering Event (the
“Purchase Option Period”) to purchase all (but not less than all) of the First
Lien Debt from the First Lien Secured Parties. The Relevant Junior Lien
Collateral Agent shall give at least five (5) Business Days written notice to
First Lien Agent of its election to exercise such purchase option (the “Purchase
Option Notice”). A Purchase Option Notice from any Junior Lien Collateral Agent
to First Lien Agent shall be irrevocable.

EX-232-

--------------------------------------------------------------------------------





7.2Purchase and Sale.


a.On the date within the Purchase Option Period specified by the applicable
Junior Lien Collateral Agent in the Purchase Option Notice (which shall not be
less than five (5) Business Days, nor more than twenty (20) days, after the
receipt by First Lien Agent of the Purchase Option Notice), the First Lien
Secured Parties shall, subject to any required approval of any court or other
regulatory or governmental authority then in effect, if any, sell to the
applicable Junior Lien Secured Parties electing to purchase (the “Purchasing
Parties”), and the Purchasing Parties shall purchase from the First Lien Secured
Parties, all of the First Lien Debt (the “First Lien Debt Purchase”).
Notwithstanding anything to the contrary contained herein, in connection with
any such purchase and sale, the First Lien Secured Parties shall retain all
rights under the First Lien Documents to be indemnified or held harmless by
Grantors in accordance with the terms thereof (the “Retained First Lien
Obligations”).


b.In connection with the First Lien Debt Purchase, each First Lien Lender and
each Purchasing Party shall execute and deliver an assignment and acceptance
agreement pursuant to which, among other things, each First Lien Lender shall
assign to each Purchasing Party, such First Lien Lender’s pro rata share of the
Commitments and First Lien Debt relating to the First Lien Debt Purchase. In
addition to and not in limitation of the foregoing, (i) contemporaneously with
the consummation of the First Lien Debt Purchase, First Lien Agent shall resign
as the “Agent” under the First Lien Documents and the Junior Lien Collateral
Agent acting as collateral agent for the Purchasing Parties (subject to such
Junior Lien Collateral Agent’s consent to act as Agent, which it may withhold in
its sole discretion) or such other Person as the Purchasing Parties shall
designate, be designated as the successor “Agent” under the First Lien Documents
(the “Purchasing Party Agent”); and (ii) from and after the closing date of the
First Lien Debt Purchase, each of the First Lien Lenders who execute and deliver
an assignment and acceptance agreement with the Purchasing Parties (the
“Transferring Lenders”) shall continue to be, and shall have all rights and
remedies of, a “Lender” under the First Lien Documents; except, that, each such
Transferring Lender shall have no further obligation whatsoever to make any
loans, advances or other financial accommodations to or for the benefit of any
Grantor under any First Lien Documents. Subject to the other provisions of this
Intercreditor Agreement, the Retained First Lien Obligations shall continue to
be secured by the Collateral, the Retained First Lien Obligations shall be
repaid, subject to Section 7.3(a)(iv) below, in accordance with the terms of the
First Lien Loan Agreement and, subject to the terms of this Intercreditor
Agreement, each Transferring Lender shall continue to have all rights and
remedies of a Lender under the First Lien Loan Agreement and the other First
Lien Documents. First Lien Agent hereby represents and warrants that, as of the
date hereof, no approval of any court or other regulatory or governmental
authority is required for the First Lien Debt Purchase. From and after the First
Lien Debt Purchase, the Purchasing Party Agent and the other Junior Lien Secured
Parties for whom such Purchasing Party Agent is acting shall have the sole right
to enforce all rights and remedies under the First Lien Documents and shall be
permitted, notwithstanding anything to the contrary contained in Section 3.1
hereof, to immediately enforce any and all of its rights and remedies under the
First Lien Documents and/or the Junior Lien Documents.

EX-233-

--------------------------------------------------------------------------------



 
7.3Payment of Purchase Price.


a.Upon the date of such purchase and sale, the Purchasing Parties shall (i) pay
to First Lien Agent for the account of the First Lien Secured Parties as the
purchase price therefor the full amount of all of the First Lien Debt then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses), (ii),without
duplication of amounts paid under clause (i), furnish cash collateral to First
Lien Agent in such amounts as First Lien Agent determines is reasonably
necessary to secure the First Lien Secured Parties in connection with any issued
and outstanding letters of credit issued under the First Lien Documents (but not
in any event in an amount greater than one hundred five (105%) percent of the
aggregate undrawn face amount of such letters of credit) (iii) agree to
reimburse the First Lien Secured Parties for any loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the First Lien Debt, and/or as to which the First Lien
Secured Parties have not yet received final payment, (iv) agree to reimburse the
First Lien Secured Parties in respect of indemnification obligations of Grantors
under the First Lien Documents as to matters or circumstances known to the First
Lien Secured Parties and disclosed in writing to the Purchasing Party Agent
(unless such disclosure is not permitted under applicable law) at the time of
the purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to the First Lien Secured Parties and (v) after the payment in full in
cash of the Junior Lien Debt and the First Lien Debt purchased by the Purchasing
Parties pursuant to this Section 7, including principal, interest and fees
thereon and costs and expense of collection thereof (including reasonable
attorneys’ fees and legal expenses), the Purchasing Parties shall remit to First
Lien Agent, for the benefit of the First Lien Lenders, in accordance with
Section 6.1 hereof, any amounts received by the Purchasing Parties from the
Grantors or the Collateral.


b.Such purchase price and cash collateral shall be remitted by wire transfer in
federal funds to such bank account of First Lien Agent as First Lien Agent may
designate in writing to the Purchasing Party Agent for such purpose. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by the Purchasing Parties to the bank
account designated by First Lien Agent are received in such bank account prior
to 12:00 noon, New York City, New York time and interest shall be calculated to
and including such Business Day if the amounts so paid by the Purchasing Parties
to the bank account designated by First Lien Agent are received in such bank
account later than 12:00 noon, New York City, New York time.


c.Ninety (90) days after all letters of credit outstanding under the First Lien
Documents have been cancelled with the consent of the beneficiary thereof,
expired or have been fully drawn, any remaining cash collateral will be returned
to the Purchasing Parties that exercised their option to purchase.

EX-234-

--------------------------------------------------------------------------------





7.4Representations Upon Purchase and Sale. Such purchase shall be expressly made
without representation or warranty of any kind by the First Lien Secured Parties
as to the First Lien Debt, the Collateral or otherwise and without recourse to
the First Lien Secured Parties; except, that, each First Lien Secured Party
shall represent and warrant, severally, as to it: (a) the amount of the First
Lien Debt being purchased from it are as reflected in the books and records of
such First Lien Secured Party (but without representation or warranty as to the
collectability, validity or enforceability thereof), (b) that such First Lien
Secured Party owns the First Lien Debt being sold by it free and clear of any
Lien and (c) such First Lien Secured Party has the right to assign the First
Lien Debt being sold by it and the assignment by it is duly authorized.


7.5Notice from First Lien Agent Prior to Enforcement Action. In the absence of
an Exigent Circumstance (as defined below), First Lien Agent agrees that it will
give each Junior Lien Collateral Agent five (5) Business Days prior written
notice of its intention to commence a Lien Enforcement Action. In the event that
during such five (5) Business Day period, any Junior Lien Collateral Agent shall
send to First Lien Agent the irrevocable notice of the intention of the relevant
Junior Lien Secured Parties to exercise the purchase option given by the First
Lien Secured Parties to the Junior Lien Secured Parties under this Section 7,
the First Lien Secured Parties shall not commence any foreclosure or other
action to sell or otherwise realize upon the Collateral; provided, that, the
purchase and sale with respect to the First Lien Debt provided for herein shall
have closed within five (5) Business Days thereafter and the First Lien Secured
Parties shall have received final payment in full of the First Lien Debt as
provided for herein within such five (5) Business Day period. Notwithstanding
the foregoing, if an Exigent Circumstance exists, First Lien Agent will give
each Junior Lien Collateral Agent notice as soon as practicable and in any event
contemporaneously with the taking of such action. As used herein “Exigent
Circumstance” shall mean an event or circumstance that materially and imminently
threatens the ability of First Lien Agent to realize upon all or a material
portion of the Collateral, such as, without limitation, fraudulent removal,
concealment, destruction (other than to the extent covered by insurance),
material waste or abscondment thereof.


Section 8.Reliance; Waivers; REPRESENTATIONS; etc.


8.1Reliance. The consent by the First Lien Secured Parties to the execution and
delivery of the Junior Lien Documents and the grant to each Junior Lien
Collateral Agent, for and on behalf of itself and the other Junior Lien Secured
Parties for whom it is acting as agent, of a Lien on the Collateral and all
loans and other extensions of credit made or deemed made on and after the date
hereof by the First Lien Secured Parties to any Grantor shall be deemed to have
been given and made in reliance upon this Intercreditor Agreement.


8.2No Warranties or Liability.


a.Each Junior Lien Collateral Agent, for itself and on behalf of the other
Junior Lien Secured Parties for whom it is acting as agent, acknowledges and
agrees that each of First Lien Agent and the other First Lien Secured Parties
have made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Each Junior Lien
Collateral Agent agrees, for itself and on behalf of the other Junior Lien
Secured Parties for whom it is acting as agent, that the First Lien Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the First Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate, and the First
Lien Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that any Junior Lien Collateral Agent or any
of the other Junior Lien Secured Parties have in the Collateral or otherwise,
except

EX-235-

--------------------------------------------------------------------------------



as otherwise provided in this Intercreditor Agreement. Neither First Lien Agent
nor any of the other First Lien Secured Parties shall have any duty to any
Junior Lien Collateral Agent or any of the other Junior Lien Secured Parties to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with any Grantor (including the Junior Lien Documents), regardless of any
knowledge thereof which they may have or be charged with.


b.First Lien Agent, for itself and on behalf of the other First Lien Secured
Parties, acknowledges and agrees that each of the Junior Lien Collateral Agents
and the other Junior Lien Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the First
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. First Lien Agent agrees, for itself and on behalf of the
other First Lien Secured Parties, that the Junior Lien Secured Parties will be
entitled to manage and supervise their respective loans and notes under the
Junior Lien Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Junior Lien Secured Parties may
manage their loans and notes without regard to any rights or interests that
First Lien Agent or any of the other First Lien Secured Parties have in the
Collateral or otherwise, except as otherwise provided in this Intercreditor
Agreement. Neither Junior Lien Collateral Agent nor any of the other Junior Lien
Secured Parties shall have any duty to First Lien Agent or any of the other
First Lien Secured Parties to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Grantor (including the First Lien
Documents), regardless of any knowledge thereof which they may have or be
charged with.


8.3No Waiver of Lien Priorities. No right of First Lien Agent or any of the
other First Lien Secured Parties to enforce any provision of this Intercreditor
Agreement or any of the First Lien Documents shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Grantor
or by any act or failure to act by First Lien Agent or any other First Lien
Secured Party, or by any noncompliance by any Person with the terms, provisions
and covenants of this Intercreditor Agreement, any of the First Lien Documents
or any of the Junior Lien Documents, regardless of any knowledge thereof which
First Lien Agent or any of the other First Lien Secured Parties may have or be
otherwise charged with.


8.4Representations by Junior Lien Secured Parties. Each Junior Lien Collateral
Agent, on behalf of Junior Lien Secured Parties for whom it is acting as agent,
represents and warrants to First Lien Agent that:


a.the execution, delivery and performance of this Intercreditor Agreement by
such Junior Lien Collateral Agent (i) is within the powers of such Junior Lien
Collateral Agent, (ii) has been duly authorized by the Junior Lien Secured
Parties for whom it is acting as agent, (iii) does not contravene any law, or
any provision of any of the Junior Lien Documents or any agreement to which such
Junior Lien Collateral Agent is a party or by which it is bound and (iv) does
not contravene any other agreement to which such Junior Lien Collateral Agent is
a party or by which it is bound in a manner that could reasonably be expected to
result in a material adverse effect on such Junior Lien Collateral Agent’s
ability to perform its obligations under this Intercreditor Agreement;

EX-236-

--------------------------------------------------------------------------------





b.such Junior Lien Collateral Agent is duly authorized to enter into, execute,
deliver and carry out the terms of this Intercreditor Agreement on behalf of the
Junior Lien Secured Parties for whom it is acting as agent; and


c.this Intercreditor Agreement constitutes the legal, valid and binding
obligations of such Junior Lien Collateral Agent, enforceable in accordance with
its terms and shall be binding on such Junior Lien Collateral Agent and the
Junior Lien Secured Parties for whom it is acting as agent.


8.5Representations by First Lien Secured Parties. First Lien Agent, on behalf of
First Lien Secured Parties, hereby represents and warrants to each Junior Lien
Collateral Agent that:


a.the execution, delivery and performance of this Intercreditor Agreement by
First Lien Agent (i) is within the powers of First Lien Agent, (ii) has been
duly authorized by First Lien Secured Parties, and (iii) does not contravene any
law, any provision of the First Lien Documents or any agreement to which First
Lien Agent is a party or by which it is bound;


b.the First Lien Agent is duly authorized to enter into, execute, deliver and
carry out the terms of this Intercreditor Agreement on behalf of the First Lien
Secured Parties; and


c.this Intercreditor Agreement constitutes the legal, valid and binding
obligations of First Lien Agent, enforceable in accordance with its terms and
shall be binding on First Lien Agent and First Lien Secured Parties.


8.6Waivers. Notice of acceptance hereof, the making of loans, advances and
extensions of credit or other financial accommodations to, and the incurring of
any expenses by or in respect of, Grantors by First Lien Secured Parties, and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which the Junior Lien Secured Parties and Grantors are
or may be entitled are hereby waived (except as expressly provided for herein or
as to Grantors in the First Lien Documents). Each Junior Lien Collateral Agent,
for itself and on behalf of the other Junior Lien Secured Parties for whom it is
acting as agent, also waives notice of, and hereby consents to: (a) subject to
Section 9.4 hereof, any amendment, modification, supplement, renewal,
restatement or extensions of time of payment of or increase or decrease in the
amount of any of the First Lien Debt or to the First Lien Documents or any
Collateral at any time granted to or held by First Lien Agent, (b) except as
expressly set forth herein, the taking, exchange, surrender and releasing of
Collateral at any time granted to or held by any First Lien Secured Parties or
guarantees now or at any time held by or available to any First Lien Secured
Parties for the First Lien Debt or any other person at any time liable for or in
respect of the First Lien Debt, (c) except as expressly set forth herein, the
exercise of, or refraining from the exercise of any rights against any Grantor
or any Collateral at any time granted to or held by any First Lien Secured
Parties, and/or (d) the settlement, compromise or release of, or the waiver of
any default with respect to, any of the First Lien Debt. Any of the foregoing
shall not, in any manner, affect the terms hereof or impair the obligations of
the Junior Lien Secured Parties hereunder. All of the First Lien Debt shall be
deemed to have been made or incurred in reliance upon this Intercreditor
Agreement.

EX-237-

--------------------------------------------------------------------------------





Section 9.Miscellaneous


9.1Conflicts. In the event of any conflict between the provisions of this
Intercreditor Agreement and the provisions of the First Lien Documents or the
Junior Lien Documents, the provisions of this Intercreditor Agreement shall
govern.


9.2Continuing Nature of this Intercreditor Agreement; Severability. This
Intercreditor Agreement shall continue to be effective until the Discharge of
First Lien Debt shall have occurred or the final payment in full in cash of the
Junior Lien Debt and the termination and release by each Junior Lien Secured
Party of any Liens to secure the Junior Lien Debt. This Intercreditor Agreement
is a continuing agreement of lien subordination and the First Lien Secured
Parties may continue, at any time and without notice to any Junior Lien
Collateral Agent or any other Junior Lien Secured Party, to extend credit and
other financial accommodations and lend monies to or for the benefit of any
Grantor constituting First Lien Debt in reliance hereof. Each Junior Lien
Collateral Agent, for itself and on behalf of the other Junior Lien Secured
Parties for whom it is acting as agent, hereby waives any right it may have
under applicable law to revoke this Intercreditor Agreement or any of the
provisions of this Intercreditor Agreement. The terms of this Intercreditor
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Intercreditor
Agreement which is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


9.3When Discharge of First Lien Debt Deemed Not To Have Occurred. If
substantially contemporaneously with the Discharge of First Lien Debt, Borrowers
refinance indebtedness outstanding under the First Lien Documents, then after
written notice to the Junior Lien Collateral Agents, (a) the indebtedness and
other obligations arising pursuant to such refinancing of the then outstanding
indebtedness under the First Lien Documents shall automatically be treated as
First Lien Debt for all purposes of this Intercreditor Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, (b) the credit agreement and the other loan documents evidencing such
new indebtedness shall automatically be treated as the First Lien Loan Agreement
and the First Lien Documents for all purposes of this Intercreditor Agreement
and (c) the administrative agent under the new First Lien Loan Agreement shall
be deemed to be First Lien Agent for all purposes of this Intercreditor
Agreement, so long as, in each such case the new First Lien Agent agrees, on
behalf of itself and the refinancing lenders, to be bound by the terms of this
Intercreditor Agreement. Upon receipt of notice of such refinancing (including
the identity of the new First Lien Agent), the Junior Lien Collateral Agents
shall promptly enter into such documents and agreements (including amendments or
supplements to this Intercreditor Agreement) as Borrowers or the new First Lien
Agent may reasonably request in order to provide to the new First Lien Agent the
rights of First Lien Agent contemplated hereby.

EX-238-

--------------------------------------------------------------------------------





9.4Amendments to First Lien Documents. First Lien Agent and any of the other
First Lien Secured Parties may, at any time and from time to time, without the
consent of, or notice to, any of the Junior Lien Collateral Agents or any other
Junior Lien Secured Party, without incurring any liabilities to any Junior Lien
Collateral Agent or any other Junior Lien Secured Party and without impairing or
releasing the Lien priorities and other benefits provided in this Intercreditor
Agreement (even if any right of subrogation or other right or remedy of any
Junior Lien Collateral Agent or any other Junior Lien Secured Party is affected,
impaired or extinguished thereby) do any one or more of the following:


a.change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Debt or any Lien on any Collateral or guaranty thereof or any
liability of any Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the First Lien Debt,
without any restriction as to the amount, tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by First Lien Agent or any of the other First Lien
Secured Parties, the First Lien Debt or any of the First Lien Documents; except,
that, Junior Lien Secured Parties shall not be deemed to consent to any
amendment, modification or waiver to the First Lien Documents that would:
i.increase the “Applicable Margins” or similar component of the interest rate
under the First Lien Loan Agreement in a manner that would result in the total
yield on the First Lien Debt to exceed by more than two (2%) percent per annum
the total yield on the First Lien Debt that is calculated as if the highest
level of the pricing grid set forth in the “Applicable Margins” or similar
component of the interest rate under the First Lien Loan Agreement were in
effect on the date hereof (excluding increases resulting from the accrual or
payment of interest at the default rate),


ii.modify or add any covenant or event of default under the First Lien Documents
that directly restricts Grantors from making payments of any Junior Lien Debt
that would otherwise be permitted under the First Lien Documents,


iii.contractually subordinate the Liens of the First Lien Secured Parties to any
other debt of Grantors,


iv.extend the stated maturity date of the First Lien Debt to a date beyond the
stated maturity date of the Junior Lien Debt under the Indenture (as in effect
on the date hereof or as hereafter extended) or the New Convertible Notes
Indenture, or


v.contravene the provisions of this Intercreditor Agreement,


b.sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral or any liability
of any Grantor to First Lien Agent or any of the other First Lien Secured
Parties, or any liability incurred directly or indirectly in respect thereof in
accordance with the terms hereof,

EX-239-

--------------------------------------------------------------------------------





c.settle or compromise any of the First Lien Debt or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Debt) in any manner or order
except to the extent that such proceeds are to be applied in accordance with
Section 4.1, and


d.exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any Collateral and any security and any guarantor or any
liability of any Grantor to any of the First Lien Secured Parties or any
liability incurred directly or indirectly in respect thereof.


9.5Amendments to Junior Lien Documents. Without the prior written consent of
First Lien Agent, no Junior Lien Document may be amended, supplemented or
otherwise modified, and no new Junior Lien Document may be entered into, to the
extent such amendment, supplement or other modification or new document would:


a.contravene the provisions of this Intercreditor Agreement,


b.increase the “Applicable Percentage” or similar component of the interest rate
under any Junior Lien Documents in a manner that would result in the total yield
on the Junior Lien Debt to exceed by more than two (2%) percent the total yield
on the relevant Junior Lien Debt as in effect on the date of the Second Lien
Documents or as in effect on the issuance date of the New Convertible Notes
Documents, as applicable (excluding increases resulting from the accrual of
interest at the default rate or any additional interest that is
payable-in-kind),


c.change to earlier dates any scheduled dates for payment of principal of or
interest on Junior Lien Debt,


d.change any covenant, default or event of default provisions set forth in the
Junior Lien Documents in a manner adverse to the Grantors or the First Lien
Secured Parties,


e.change the prepayment provisions set forth in the Junior Lien Documents to
increase the amount of any required prepayment,


f.add to the Collateral for the Junior Lien Debt other than as specifically
provided by this Intercreditor Agreement, or


g.confer additional rights on the Junior Lien Secured Parties that would be
adverse to the First Lien Secured Parties.


9.6Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Intercreditor Agreement by Second Lien Agent, the New
Convertible Notes Collateral Agent or First Lien Agent shall be deemed to be
made unless the same shall be in writing signed on behalf of the party making
the same or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. The Grantors shall not
have any right to consent to or approve any amendment, modification or waiver of
any provision of this Intercreditor Agreement except to the extent their rights
or obligations are directly affected.

EX-240-

--------------------------------------------------------------------------------





9.7Subrogation; Marshalling. Until the Discharge of First Lien Debt, the Junior
Lien Secured Parties agree that they shall not exercise any rights of
subrogation in respect of any payments or distributions received by the First
Lien Secured Parties nor shall they be entitled to any assignment of any First
Lien Debt or Junior Lien Debt or of any Collateral for or guarantees or evidence
of any thereof. Following the Discharge of First Lien Debt, each First Lien
Secured Party agrees to execute such documents, agreements, and instruments as
any Junior Lien Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the First Lien Debt resulting
from payments or distributions to such First Lien Secured Party by such Person.
Until the Discharge of First Lien Debt, each Junior Lien Collateral Agent agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.


9.8Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of the Supreme Court of the State of New York in New York County
and the United States District Court for the Southern District of New York and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 9.9 below for such party. Service so made
shall be deemed to be completed three (3) days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Intercreditor Agreement, any First Lien
Document or any Junior Lien Document, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.


9.9Notices. All notices to the Second Lien Secured Parties and the First Lien
Secured Parties permitted or required under this Intercreditor Agreement may be
sent to Second Lien Agent and First Lien Agent, respectively. All notices to the
New Convertible Notes Secured Parties shall be made to the New Convertible Notes
Collateral Agent as designated in the Joinder Agreement. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
electronically mailed or sent by courier service, facsimile transmission or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile transmission or electronic mail or
five (5) Business Days after deposit in the U.S. mail (registered or certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto shall be as set forth below (or, in the case of
the New Convertible Notes Collateral Agent, in the Joinder Agreement), or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

EX-241-

--------------------------------------------------------------------------------



First Lien Agent:
Wells Fargo Bank, National Association
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606-4202
Attention:Portfolio Administrator - A.M.Castle
Telephone No.:312-332-0420
Telecopy No.:312-332-0424
E-Mail: david.wisniewski@wellsfargo.com
 
 
with copies to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention:Michael Barocas, Esq.
Telephone:212-661-9100
Facsimile:212-682-6104
E-mail:mbarocas@otterbourg.com
 
 
Second Lien Agent:
U.S. Bank National Association
Global Corporate Trust Services
60 Livingston Avenue
Mail Code EP-MN-WS3C
St. Paul, Minnesota 55107-1419
Attention: Raymond S. Haverstock,
A.M. Castle Corporate Trust Administrator
Telephone:651-466-6299
Facsimile: 651-466-7429
E-mail:Raymond.haverstock@usbank.com
 
 
with copies to:
Dorsey & Whitney LLP
51 West 52nd Street
New York, New York 10019-6119
Attention:Mark Jutsen
Telephone:212-415-9335
Facsimile:212-953-7201
E-mail:jutsen.mark@dorsey.com



9.10Further Assurances.


a.Each Agent agrees that it shall take such further action and shall execute and
deliver to each other Agent such additional documents and instruments (in
recordable form, if requested) as any such Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by this
Intercreditor Agreement.


b.(i) Upon the Discharge of First Lien Debt, First Lien Agent agrees to provide
written notice thereof to each Junior Lien Collateral Agent (“Discharge of First
Lien Debt Notice”). First Lien Agent covenants and agrees to provide such
Discharge of First Lien Debt Notice to each Junior Lien Collateral Agent within
two (2) Business Days after the Discharge of First Lien Debt. (ii) Upon the
Discharge of Second Lien Debt, Second Lien Agent agrees to provide written
notice thereof to First Lien Agent and each other Junior Lien Collateral Agent.
Second Lien Agent covenants and agrees to provide such notice to First Lien
Agent and each other Junior Lien Collateral Agent within two (2) Business Days
after the Discharge of Second Lien Debt.

EX-242-

--------------------------------------------------------------------------------





9.11Governing Law. The validity, construction and effect of this Intercreditor
Agreement shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or any other rule of law that would
result in the application of the law of any jurisdiction other than the laws of
the State of New York.
9.12

9.12Binding on Successors and Assigns.


a.This Intercreditor Agreement shall be binding upon First Lien Agent, the other
First Lien Secured Parties, Second Lien Agent, the other Second Lien Secured
Parties, the New Convertible Notes Collateral Agent, the other New Convertible
Notes Secured Parties, Grantors and their respective permitted successors and
assigns.


b.In connection with any participation or other transfer or assignment, a First
Lien Secured Party or a Junior Lien Secured Party (i) may disclose to such
assignee, participant or other transferee or assignee all documents and
information which such Person now or hereafter may have relating to Grantors or
the Collateral and (ii) shall disclose to such participant or other transferee
or assignee the existence and terms and conditions of this Intercreditor
Agreement. In the case of an assignment or transfer, the assignee or transferee
acquiring the First Lien Debt or the Junior Lien Debt, as the case may be, shall
execute and deliver to First Lien Agent or the relevant Junior Lien Collateral
Agent, as the case may be, a written acknowledgement of receipt of a copy of
this Intercreditor Agreement and the written agreement by such Person to be
bound by the terms of this Intercreditor Agreement.


9.13Specific Performance. First Lien Agent may demand specific performance of
this Intercreditor Agreement. Each Junior Lien Collateral Agent, for itself and
on behalf of the other Junior Lien Secured Parties for whom it is acting as
agent, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by First Lien Agent.


9.14Section Titles; Time Periods. The section titles contained in this
Intercreditor Agreement are and shall be without substantive meaning or content
of any kind whatsoever and are not a part of this Intercreditor Agreement.


9.15Counterparts. This Intercreditor Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Intercreditor Agreement by telefacsimile or other electronic
method of transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Intercreditor Agreement. Any party
delivering an executed counterpart of this Intercreditor Agreement by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Intercreditor Agreement.

EX-243-

--------------------------------------------------------------------------------





9.16Authorization. By its signature, each Person executing this Intercreditor
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Intercreditor
Agreement.


9.17No Third Party Beneficiaries. This Intercreditor Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns and shall inure to the benefit of each
of the holders of First Lien Debt and Junior Lien Debt. No Grantor or other
Person shall have or be entitled to assert rights or benefits hereunder.


9.18No Junior Lien Collateral Agent Duties or Waiver. No Junior Lien Collateral
Agent shall have any duties or obligations except those expressly set forth
herein and in the Junior Lien Documents to which it is a party. Without limiting
the generality of the foregoing, the each Junior Lien Collateral Agent:


a.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;


b.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Junior Lien Documents that such Junior Lien
Collateral Agent is required to exercise as directed in writing by the
applicable authorized representative; provided that such Junior Lien Collateral
Agent shall not, except as set forth herein, be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Junior Lien
Collateral Agent to liability or that is contrary to the Junior Lien Documents
to which it is a party, applicable law or court or administrative order;


c.shall not, except as expressly set forth in this Agreement and in the Junior
Lien Documents to which it is a party, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Grantor
or any of their Subsidiaries or any of their respective affiliates that is
communicated to or obtained by the Person serving as a Junior Lien Collateral
Agent or any of its affiliates in any capacity;


d.shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the applicable authorized representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on an Officers’ Certificate stating that such action is permitted by
the terms of this Agreement;


e.shall be deemed not to have knowledge of any Default or Event of Default under
any First Lien Documents unless and until notice describing such Default or
Event Default is given to such Junior Lien Collateral Agent by the First Lien
Agent, for and on behalf of itself and the other Junior Lien Secured Parties for
whom it is acting as agent; and


f.shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any First Lien Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any First Lien
Documents or any other agreement, instrument or document, or the validity,
attachment, creation, perfection, priority or enforceability of any Lien
purported to be created by the First Lien Documents, (v) the value or

EX-244-

--------------------------------------------------------------------------------



the sufficiency of any Collateral for First Lien Debt or (vi) the satisfaction
of any condition set forth in any First Lien Documents, other than to confirm
receipt of items expressly required to be delivered to such Junior Lien
Collateral Agent.


Nothing in this Agreement shall be construed to operate as a waiver by any
Junior Lien Collateral Agent, with respect to any First Lien Secured Parties,
any Grantor, any Guarantor, or any other Junior Lien Secured Parties, of the
benefit of any exculpatory rights, privileges, immunities, indemnities, or
reliance rights contained in the Junior Lien Documents. For all purposes of this
Agreement, each Junior Lien Collateral Agent may (i) rely in good faith, as to
matters of fact, on any representation of fact believed by such Junior Lien
Collateral Agent to be true (without any duty of investigation) and that is
contained in a written certificate of any authorized representative of any First
Lien Secured Parties and (ii) assume in good faith (without any duty of
investigation), and rely upon, the genuineness, due authority, validity, and
accuracy of any certificate, instrument, notice, or other document believed by
it in good faith to be genuine and presented by the proper person. First Lien
Agent and each of the other First Lien Secured Parties expressly acknowledge
that the subordination and related agreements set forth herein by each Junior
Lien Collateral Agent are made solely in its capacity as agent and trustee under
the Junior Lien Documents to which it is a party with respect to the Junior Lien
Debt issued thereunder and are not made by such Junior Lien Collateral Agent in
its individual capacity.




[SIGNATURE PAGES FOLLOW]













EX-245-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
FIRST LIEN AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as First Lien Agent


By: /s/ David Wisniewski
Name:    David Wisniewski
Title: AVP


[SIGNATURES CONTINUED ON NEXT PAGE]





EX-246-

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED from previous NEXT PAGE]




SECOND LIEN AGENT:


U.S. BANK NATIONAL ASSOCIATION,
as Second Lien Agent


By: /s/ Richard Prokosch
Name:    Richard Prokosch
Title: Vice President
































































































[Acknowledgment and Agreement to Amended and Restated Intercreditor Agreement]





EX-247-

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned hereby acknowledges and agrees to the representations,
terms and provisions of the annexed Amended and Restated Intercreditor Agreement
among Wells Fargo Bank, National Association, in its capacity as agent for the
First Lien Secured Parties (in such capacity, the “First Lien Agent”) and U.S.
Bank National Association, in its capacity as agent for the Second Lien Secured
Parties (in such capacity, “Second Lien Agent”), and, any Person which becomes
party thereto pursuant to a Joinder Agreement, in its capacity as trustee and
collateral agent for the New Convertible Notes Secured Parties (in such
capacity, “New Convertible Notes Collateral Agent”). By its signature below,
each of the undersigned agrees that it will, together with its successors and
assigns, be bound by the provisions hereof.
Each of the undersigned agrees that any Secured Party holding Collateral does so
as bailee (under the UCC or PPSA) for the other and is hereby authorized to and
may turn over to such other Secured Party upon request therefore any such
Collateral, after all obligations and indebtedness of the undersigned to the
bailee Secured Party have been fully paid and performed.
Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Amended and Restated Intercreditor Agreement it is not a party hereto and
does not and will not receive any right, benefit, priority or interest under or
because of the existence of the foregoing Agreement, (ii) in the event of a
breach by the undersigned of any of the terms and provisions contained in the
foregoing Agreement, such a breach shall constitute a First Lien Event of
Default and a Junior Lien Event of Default and (iii) it will execute and deliver
such additional documents and take such additional action as may be necessary or
desirable in the opinion of any Secured Party to effectuate the provisions and
purposes of the foregoing Agreement.
[SIGNATURE PAGE FOLLOWS]

EX-248-

--------------------------------------------------------------------------------



GRANTORS:


A.M. CASTLE & CO.


By: /s/ Patrick R. Anderson                        
Name: Patrick R. Anderson    
Title: Chief Financial Offier    


PARAMONT MACHINE COMPANY, LLC


By: /s/ Patrick R. Anderson                        
Name:    Patrick R. Anderson
Title: Vice President


TOTAL PLASTICS, INC.


By: /s/ Patrick R. Anderson                        
Name:     Patrick R. Anderson
Title: Vice President




ADVANCED FABRICATING TECHNOLOGY,
LLC


By: /s/ Patrick R. Anderson                        
Name:    Patrick R. Anderson
Title: Vice President    




A.M. CASTLE & CO. (CANADA) INC.


By: /s/ Patrick R. Anderson                        
Name:    Patrick R. Anderson
Title: Vice President - Finance, Chief Financial Officer & Treasurer    




KEYSTONE TUBE COMPANY, LLC


By: /s/ Patrick R. Anderson                        
Name:    Patrick R. Anderson
Title:    Treasurer











EX-249-

--------------------------------------------------------------------------------



Exhibit A
JOINDER AND ACKNOWLEDGMENT AGREEMENT
The undersigned, in its capacity as the New Convertible Notes Collateral Agent
(as defined below), hereby acknowledges and agrees to the representations,
warranties, covenants, terms and provisions of the annexed Amended and Restated
Intercreditor Agreement among Wells Fargo Bank, National Association, in its
capacity as agent for the First Lien Secured Parties (in such capacity, the
“First Lien Agent”) and U.S. Bank National Association, in its capacity as agent
for the Second Lien Secured Parties (in such capacity, “Second Lien Agent”),
and, the undersigned pursuant to this Joinder Agreement, in its capacity as
trustee and collateral agent for the New Convertible Notes Secured Parties (in
such capacity, “New Convertible Notes Collateral Agent”). By its signature
below, the undersigned agrees that it will, together with its successors and
assigns, be bound by the provisions of the annexed Amended and Restated
Intercreditor Agreement. All notices to the New Convertible Notes Secured
Parties under the Amended and Restated Intercreditor Agreement shall be sent to
the New Convertible Notes Collateral Agent at the address set forth below or at
such other address as the New Convertible Notes Collateral Agent shall notify to
the other Agents.
The undersigned acknowledges and agrees that it will execute and deliver such
additional documents and take such additional action as reasonably necessary or
desirable in the opinion of the First Lien Agent or the Second Lien Agent to
effectuate the provisions and purposes of the foregoing Amended and Restated
Intercreditor Agreement.






NEW CONVERTIBLE NOTES COLLATERAL AGENT:


[AGENT NAME],
as New Convertible Notes Collateral Agent


By:     __________________________
Name:    __________________________
Title:    __________________________
Address: ________________________
________________________
________________________
Telephone No.: ___________________
Telecopy No.: ____________________
E-mail: _________________________











EX-250-